DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s) in the reply filed on 6/27/22 is acknowledged.
	After reviewing the restriction, the examiner has determined the restriction should be withdrawn.  Claims 1-20 are being examined.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 9 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichney (8,051,877).
	Lichney (8,051,877) disclose(s):
air seeder assembly, figure(s) 1; 
tank 18;
meter column(s) 3, line(s) 53;
first conduit(s) 20;
second conduit(s) 22;
diverter 10;
sensor 32;
second sensor 34;
tool assembly, column(s) 5, line(s) 19-20; 
commodity comprising seed, column(s) 2, line(s) 59. 

As Lichney (8,051,877) disclose(s) both blending, constituting a meter, & dispensing injection molded parts, clearly the meter is upstream of the diverter.  Further, Lichney (8,051,877) disclose(s) vacuum sensors that detect commodity passing by since a commodity passing by would cause a vacuum flux.  
	With regard to claim(s) 6, the sensors are inside the diverter housing.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-10 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bent et al. (9,944,473) in view of McKinnis (6,709,203).
	Bent et al. (9,944,473) disclose(s):
air seeder assembly, figure(s) 1; 
tank 18, 20 & 22;
meter 62;
first conduit(s) 34;
second conduit(s) 38;
diverter 16 comprising a flappers 37 & 39;
tool assembly, column(s) 1, line(s) 37; 
commodity comprising seed, column(s) 1, line(s) 9. 
	Bent et al. (9,944,473) lack(s) sensing a commodity passing by the diverter.  McKinnis (6,709,203) teach(es) sensing a commodity passing by the diverter employing first & second sensors in a pneumatic conveyor conveying discrete article(s) comprising commodities.  Please see McKinnis (6,709,203), figure(s) 4, sensors 144, 146 & 148.  


	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bent et al. (9,944,473) to provide a diverter sensor in order to apply in sorting as taught by McKinnis (6,709,203).  
	With regard to claim(s) 6, McKinnis (6,709,203) employs sensors inside the diverter housing.  
	With regard to claim(s) 10, Bent et al. (9,944,473) disclose(s) flappers with an pivot axis toggling to first & second positions.  
Claims 1-3, 6, 9-10 & 14 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bent et al. (9,944,473) in view of McKinnis (6,709,203) as applied to claims 1-3, 6, 9-10 & 14 above, and further in view of Ekhe et al. (2021/00112698).
	Bent et al. (9,944,473) in view of McKinnis (6,709,203) lack(s) explicit recitation of application to blockage detection.  Ekhe et al. (2021/00112698) disclose(s) blockage detection in a pneumatic conveyor conveying seed to a tool assembly.  Ekhe et al. (2021/00112698) is replete with reference(s) to blockage treatment.  
	With regard to claim(s) 18, Ekhe et al. (2021/00112698) teach(es) both meter & diverter conveyance sensing; [0028].  
	With regard to claim(s) 19-20, Ekhe et al. (2021/00112698) teach(es) providing a controller indication comprising an icon in a user interface; figure(s) 8.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bent et al. (9,944,473) in view of McKinnis (6,709,203) to employ both meter & diverter conveyance sensing in blockage detection with icon interface user notification  in order to make the system more user friendly as taught by Ekhe et al. (2021/00112698).  

	Conclusion
Claims 4-5, 7-8, 11-13 & 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653